Title: From Thomas Jefferson to George Jefferson, 4 September 1801
From: Jefferson, Thomas
To: Jefferson, George


Dear Sir
Monticello Sep. 4. 1801.
Your favors of the 29th. & 31st. are recieved, and the articles sent under the care of mr Wanscher are said to be safely arrived at Milton. I will thank you to send me by the first boats a gross of bottled porter. the last sent is good & came very safely, but will hardly last the arrival of the next. be assured of my sincere and affectionate esteem & attachment.
Th: Jefferson
